 



Exhibit 10.1
SUMMARY SHEET OF SALARY ACTIONS AFFECTING
NAMED EXECUTIVE OFFICERS
On July 18, 2005, the Compensation Committee of the Board of Directors of
Nash-Finch Company reviewed officer compensation and approved increases in
annual base salaries for the following named executive officers:

                      Previous     New   Named Executive Officer(1)   Base
Salary     Base Salary  
Bruce A. Cross
  $ 270,000     $ 300,000 (2)
Senior Vice President, Business Transformation
                 
Kathleen E. McDermott
  $ 285,000     $ 295,000  
Senior Vice President, General Counsel & Secretary
               

 

(1)   No changes were made to the annual base salaries for Ron Marshall, Chief
Executive Officer, James M. Patitucci, Executive Vice President, Merchandising
and Marketing, and Michael J. Lewis, Executive Vice President, Retail Strategy.
  (2)   As reported in a Current Report on Form 8-K filed August 15, 2005,
Mr. Cross’ annual base salary was subsequently increased to $315,000 effective
August 10, 2005 in connection with his promotion to Executive Vice President,
Merchandising.

